*1139Appeal from a judgment of the Supreme Court, Herkimer County (Michael E. Daley, J.), entered November 14, 2002 in a proceeding pursuant to CPLR article 78. The appeal was held by this Court by order entered February 11, 2004, decision was reserved and the matter was remitted to respondents for further proceedings (4 AD3d 804 [2004]). The proceedings were held and completed.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioners appeal from a judgment dismissing their CPLR article 78 petition and confirming respondents’ determination denying their application for an area variance. This Court previously held the case, reserved decision and remitted the matter to respondents to set forth the factual basis for their determination (Matter of Pazera v Drexelius, 4 AD 3d 804 [2004]). Upon remittal, the Zoning Board of Appeals of the Town of Webb (Board) made detailed findings regarding the statutory factors set forth in Town Law § 267-b (3) (b) in support of its determination. We conclude that the determination has a rational basis and is supported by substantial evidence and therefore affirm the judgment (see Matter of Inlet Homes Corp. v Zoning Bd. of Appeals of Town of Hempstead, 304 AD2d 758 [2003], affd 2 NY3d 769 [2004]; Matter of Ifrah v Utschig, 98 NY2d 304, 308 [2002]). The record supports the Board’s determination that the construction of a residential property on petitioners’ lot would create an undesirable change in the neighborhood and a detriment to nearby properties, the proposed variances of minimum lot size and front and rear setback requirements are substantial, and petitioners’ alleged difficulty was self-created (see § 267-b [3] [b] [1], [3], [5]; Inlet Homes Corp., 304 AD2d at 759; Matter of Sakrel, Ltd. v Roth, 176 AD2d 732, 735-737 [1991], appeal dismissed 79 NY2d 851 [1992]). Present—Green, J.P., Scudder, Gorski and Lawton, JJ.